Citation Nr: 1144513	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  05-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder caused by medications to treat service-connected orthopedic disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 1983 to January 1986.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for secondary service connection for a gastrointestinal disorder.  The Veteran disagreed and perfected an appeal.  

In June 2006, the Veteran and his representative presented evidence and testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder. 

In decisions dated February 2007, June 2009 and March 2010, the Board remanded the claim for further procedural and evidentiary development.  In September 2010, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in June 2011, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As noted above, in March 2010, the Board remanded this claim for additional development.  The Veteran was to be examined and the examiner was to determine the nature and etiology of any current gastrointestinal disorder.  The examiner was to render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), that any currently-diagnosed gastrointestinal disorder was caused or has been aggravated by the Veteran's service-connected low back and knee disabilities or medications prescribed for their management over the years.  In reaching his opinion, the physician was to review and address the medical evidence of record, to specifically include a May 2008 VA physician's assistant's report and a July 2009 VA nurse practitioner's report.  

The Court has addressed areas where the examination and opinion obtained in April 2010 were inadequate.  The Court noted that the opinion was conclusory, that it did not specifically address a conflicting opinion as was directed by the Board remand and that it conflicted with other medical evidence of record.  The Court stated that the statement by the examiner that the GERD is not caused by or the result of the treatments the Veteran was given for his knee and back pain was not supported by rationale and was therefore conclusory.  It was further noted that the examiner did not follow the Board remand instructions since she did not address the May 2008 VA physicians assistant's report or the July 2009 VA nurse practitioner's report.  It was noted that this was violation of Stegall v. West, 11 Vet. App. 268 (1998).  Lastly the Court stated that the opinion was inconsistent with the other evidence in that the examiner reported that there was no medical evidence to support the Veteran's contention that his GERD was secondary to his service connected disabilities.  The Court noted the 2009 opinion of the nurse practitioner to support its finding.  

The Court also noted that all theories of entitlement should be addressed.  It was pointed out that in an August 2010 argument the Veteran's representative has argued that the Veteran's posture is due to his service-connected disorder and that his GERD is due to a postural defect due to his service connected disorders.  This theory of entitlement has not been addressed in the record.  

Thus the case must be remanded to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or opinion for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Furthermore, in obtaining this medical opinion concerning these critical issues of current disability and nexus, there was not complete compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran examined by a gastroenterologist.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should review the file and examine the Veteran.  Then the examiner should offer an opinion with complete rationale as to the etiology of the Veteran's GERD to include whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed GERD is due to or aggravated by a service connected low back and knee disabilities or medications prescribed for their management over the years.  In reaching his opinion, the physician must review and address the medical evidence of record, to specifically include a May 2008 VA physician's assistant's report and a July 2009 VA nurse practitioner's report.  The examiner should also offer an opinion regarding whether the Veteran's posture is due to his service-connected disorder and if so whether his GERD is due to a postural defect due to his service connected disorders.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices. 

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


